Case 4:14-cv-02164 Document 102 Filed on 04/19/19 in TXSD Page 1 of 1




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 19, 2019
                                                                David J. Bradley, Clerk
